Citation Nr: 1033022	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  05-06 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for body sores secondary to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to November 
1970.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 decision by the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO)

The Veteran requested a hearing before the Board, and the hearing 
was conducted by the undersigned Veterans Law Judge on June 2010 
at the Cleveland RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

In this matter, the Veteran seeks service connection for body 
sores secondary to herbicide exposure.  At the June 2010 hearing, 
the Veteran testified that he was stationed in Vietnam where he 
"drove a truck and hauled the Agent Orange to the line where 
[he] pulled guard duty every other day and [he] also sprayed 
herbicides on the concertina wire around [the] compound."  The 
Veteran stated he started developing sores during service and 
continued until after separation in November 1970.  He stated he 
did not receive treatment at the VA medical center for body sores 
until 1977 "when [the sores] got real severe."  The Veteran 
testified that he was treated for sores on his feet and legs when 
stationed in Vietnam.  The Veteran's representative noted the 
Veteran had a tumor or a cyst removed in August 2003.  See Board 
hearing transcript, dated June 2010.

The Veteran's personnel record confirms he served in Vietnam from 
December 1969 to November 1970.  See DD 214.  According to the 
Veteran's in-service treatment records it appears (although the 
record is mostly illegible) the Veteran complained of a hurt foot 
on December 31, 1969.  See in-service treatment records, dated 
April 1968 to November 1970.

The Veteran's post-service treatment records report he was 
diagnosed with and treatment chloracne.  The Board notes the 
Veteran has claimed service connection for chloracne (denied by 
the RO in January 2004) separately and, therefore, is not 
included in this appeal.  Furthermore, there are no VA or private 
treatment records indicating a current disability of body sores.  
Finally, according to the VA treatment records, the Veteran 
reported a tumor was removed from his back.  See VA treatment 
record, dated July 2003.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim.  Id.  A VA examination has 
not been provided for this claim and, in this case, based on the 
evidence of possible treatment for sores during service and the 
Veteran's testimony the Board finds that an examination and 
opinion are needed.

In addition, the Board finds, based on the Veteran's testimony, 
the record is absent of the 1977 VA treatment record for skin 
ailments the Veteran stated he received.  These records, if any, 
should be retrieved and associated with the record. 

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be requested to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records for skin ailments, namely body 
sores.  Specifically, the AMC should 
attempt to obtain 1977 treatment records 
from VA medical facilities, as identified 
by the Veteran at the June 2010 hearing.  
After obtaining the necessary 
authorization, the identified treatment 
records should be obtained and associated 
with the claims file.

2.	Once all outstanding records, if any, have 
been obtained and associated with the 
claims file, the Veteran should be 
scheduled for a VA examination with an 
appropriate specialist to determine the 
nature and etiology of any diagnosed skin 
ailment, namely body sores.  The examiner 
is asked to review the Veteran's in-
service treatment record dated December 
31, 1969.  

The examiner is asked to state whether it 
is at least as likely or not that any 
possible skin ailments diagnosed, to 
include residuals of cyst removal, is 
etiologically related to herbicide 
exposure during service or otherwise as a 
result of service.  

All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder and a complete copy of this remand 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

3.	Thereafter, the AMC should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


